Exhibit 10.7

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”) is entered into as of August 30,
2018, by and between Chicago Venture Partners, L.P., a Utah limited partnership
(“Lender”), and Inpixon, a Nevada corporation (“Borrower”). Capitalized terms
used in this Agreement without definition shall have the meanings given to them
in the Note (as defined below).

 

A. Borrower previously issued to Lender a Convertible Promissory Note dated
November 17, 2017 in the principal amount of $1,745,000.00 (the “Note”) pursuant
to that certain Securities Purchase Agreement dated November 17, 2017 between
Lender and Borrower (the “Purchase Agreement,” and together with the Note and
all other documents entered into in conjunction therewith, the “Transaction
Documents”).

 

B. Borrower has requested that Lender delay its right to make redemptions under
the Note as set forth in this Agreement.

 

C. Lender has agreed, subject to the terms, amendments, conditions and
understandings expressed in this Agreement, to grant the Standstill (as defined
below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Agreement are true and accurate and are hereby
incorporated into and made a part of this Agreement.

 

2. Standstill. Notwithstanding the terms of the Note, Lender hereby agrees that
its right to redeem all or any portion of the Note set forth in Section 8 of the
Note shall not commence until the date that is the earlier of (a) twelve (12)
months after the Purchase Price Date, and (b) five (5) Trading Days following
receipt of approval from Borrower’s stockholders as may be required in
accordance with applicable Nasdaq Listing Rules, including, but not limited to
Listing Rule 5635(d), to amend the terms of the Note to modify the Conversion
Price and the Minimum Redemption Price on terms that are acceptable to Lender
(the “Standstill”).

 

3. Standstill Fee. In consideration of Lender’s grant of the Standstill, its
fees incurred in preparing this Agreement and other accommodations set forth
herein, Borrower agrees to pay to Lender a fee in the amount of $75,000.00 (the
“Standstill Fee”). The Standstill Fee shall be payable in cash to Lender upon
execution of this Agreement.

 

4. Maturity Date. In conjunction with the Standstill, Borrower and Lender also
agree that the Maturity Date of the Note is hereby extended to December 31,
2018. Accordingly, Borrower and Lender agree that the Note is hereby amended to
the extent necessary to implement the foregoing extension of the Maturity Date.

 



 

 

 

5. Representations and Warranties. In order to induce Lender to enter into this
Agreement, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

 

a. Borrower has full power and authority to enter into this Agreement and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Agreement or the performance of
any of the obligations of Borrower hereunder.

 

b. There is no fact known to Borrower or which should be known to Borrower which
Borrower has not disclosed to Lender on or prior to the date of this Agreement
which would or could materially and adversely affect the understanding of Lender
expressed in this Agreement or any representation, warranty, or recital
contained in this Agreement.

 

c. Except as expressly set forth in this Agreement, Borrower acknowledges and
agrees that neither the execution and delivery of this Agreement nor any of the
terms, provisions, covenants, or agreements contained in this Agreement shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.

 

d. Borrower is not aware of any defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Lender, directly or indirectly, arising
out of, based upon, or in any manner connected with, the transactions
contemplated hereby, which occurred, existed, was taken, permitted, or begun
prior to the execution of this Agreement and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. Borrower hereby acknowledges
and agrees that the execution of this Agreement by Lender shall not constitute
an acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 

e. Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

 

6. Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the Standstill or any other amendment
to the Note granted herein.

 

7. Ratification of the Note. The Note shall be and remains in full force and
effect in accordance with its terms, and is hereby ratified and confirmed in all
respects. Borrower acknowledges that it is unconditionally obligated to pay the
remaining balance of the Note and represents that such obligation is not subject
to any defenses, rights of offset or counterclaims. No forbearance or waiver
other than as expressly set forth herein may be implied by this Agreement.
Except as expressly set forth herein, the execution, delivery, and performance
of this Agreement shall not operate as a waiver of, or as an amendment to, any
right, power or remedy of Lender under the Note or the other Transaction
Documents, as in effect prior to the date hereof.

 



 2 

 

 

8. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Agreement and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Agreement, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Agreement.

 

9. Arbitration. Each party agrees that any dispute arising out of or relating to
this Agreement shall be subject to the Arbitration Provisions (as defined in the
Purchase Agreement).

 

10. Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah without regard to the principles
of conflict of laws. Each party agrees that the proper venue for any dispute
arising out of or relating to this Agreement shall be determined in accordance
with the provisions of the Purchase Agreement. BORROWER HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

11. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the party who is awarded the most money shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses. Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Agreement (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

13. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

  BORROWER:       INPIXON         By: /s/ Nadir Ali   Name:  Nadir Ali   Title:
CEO

 

  LENDER:         CHICAGO VENTURE PARTNERS, L.P.         By: Chicago Venture
Management, L.L.C., its General Partner         By: CVM, Inc., its Manager

 

  By: /s/ John M. Fife     John M. Fife, President

 

 



[Signature page to Standstill Agreement]

 



 

 